                                         “EXHIBIT C”




                                                                                    Dosage
     Transaction Date   Transaction ID   Trade Name                                 Units
1    8/26/2015          0000000542       APAP W/Codeine Phosphate 300/30MG Tablet   12
2    8/26/2015          0000000580       APAP W/Codeine Phosphate 300/30MG Tablet   12
3    8/26/2015          0000000546       APAP W/Codeine Phosphate 300/30MG Tablet   12
4    8/26/2015          0000000548       APAP W/Codeine Phosphate 300/30MG Tablet   12
5    8/26/2015          0000000550       APAP W/Codeine Phosphate 300/30MG Tablet   12
6    8/26/2015          0000000551       APAP W/Codeine Phosphate 300/30MG Tablet   12
7    8/26/2015          0000000552       APAP W/Codeine Phosphate 300/30MG Tablet   12
8    8/26/2015          0000000553       APAP W/Codeine Phosphate 300/30MG Tablet   12
9    8/26/2015          0000000554       APAP W/Codeine Phosphate 300/30MG Tablet   12
10   8/26/2015          0000000555       APAP W/Codeine Phosphate 300/30MG Tablet   12
11   8/26/2015          0000000559       APAP W/Codeine Phosphate 300/30MG Tablet   12
12   8/26/2015          0000000560       APAP W/Codeine Phosphate 300/30MG Tablet   12
13   8/26/2015          0000000563       APAP W/Codeine Phosphate 300/30MG Tablet   12
14   8/26/2015          0000000565       APAP W/Codeine Phosphate 300/30MG Tablet   12
15   8/26/2015          0000000566       APAP W/Codeine Phosphate 300/30MG Tablet   12
16   8/26/2015          0000000568       APAP W/Codeine Phosphate 300/30MG Tablet   12
17   8/26/2015          0000000569       APAP W/Codeine Phosphate 300/30MG Tablet   12
18   8/26/2015          0000000573       APAP W/Codeine Phosphate 300/30MG Tablet   12
19   8/26/2015          0000000579       APAP W/Codeine Phosphate 300/30MG Tablet   12
20   8/26/2015          0000000545       APAP W/Codeine Phosphate 300/30MG Tablet   12




                                             1
